Citation Nr: 1456109	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-22 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right elbow disability. 

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran had active service from June 1984 to August 1987, August 2004 to May 2005, November 2007 to December 2008, and September 2009 to August 2011.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).  Subsequent to these decisions, the Veteran moved and the Salt Lake City, Utah, RO has assumed jurisdiction over the claims. 


FINDINGS OF FACT

1.  The Veteran has a left knee disability that is attributable to his active military service.

2.  The Veteran has a right elbow disability that is attributable to his active military service.

3.  The Veteran has a low back disability that is attributable to his active military service.

CONCLUSIONS OF LAW

1.  A left knee disability was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  A right elbow disability was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  A low back disability was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The Veteran seeks service connection for left knee, right elbow, and low back disabilities, which he reports are due to injuries sustained as a result of his service in Iraq during his second period of active duty and, specifically, when taking cover during a mortar attack.   

As an initial matter, the record reflects the Veteran has received diagnoses of left knee internal derangement, low back strain, chronic strain with mild osteoarthritis and degenerative joint disease (DJD) of the right elbow, low back strain.  See July 2006, May 2013 and VA Examinations, respectively.  Therefore the determinative issue is whether there is a relationship between the Veteran's diagnosed disabilities and his military service. 

A review of the Veteran's service treatment records notes a Line of Duty benefits request, dated in February 2006, for injuries sustained in December 2004 when the Veteran was taking cover during a mortar attack.  These injuries specifically refer to a low back strain and a left knee strain.  The Veteran's service treatment records from his second period of duty also note several complaints of left knee pain.   

Following his separation from his second period of active service, VA treatment records reflect continuous complaints of pain in the low back, right elbow, and left knee, and treatment for the respectively diagnosed disabilities.   

In addition, the Veteran initially underwent a VA examination in July 2006 in connection with his claims.  However, the July 2006 VA examiner did not provide opinions as to the etiology of these disabilities.  The Board notes the Veteran underwent additional examinations in pertaining to his left knee in May 2013, with an addendum dated September 2013; and, May 2014 pertaining to his right elbow.  However, these VA examinations are inadequate as they did not give due consideration to the Veteran's assertions of experiencing a worsening in his left knee symptoms during subsequent periods of active duty following the December 2004 mortar attack, or provide an etiological opinion, respectively.  

Further, an August 2007 private treatment record from Dr. Wasserman noted the Veteran's overall condition had worsened since his return from Iraq.  However, again, no etiological opinion was provided.  

The Veteran has reported experiencing pain as a result of these injuries since his separation from service, which is supported by the evidence of record indicating his consistent treatment for these disabilities.  The Board finds that he is competent to report right elbow, left knee, and back pain during and since serving in Iraq.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-310 (2007).  See also 38 C.F.R. § 3.159(a)(1) versus (a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, there is no reason to doubt the credibility of his statements as it is also supported by the medical evidence of record, including as noted in his service treatment records.  Therefore, the Board finds his statements as to the onset of his disabilities during service and continuing on a persistent basis since, both competent and credible and, therefore, ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, resolving any benefit of the doubt in favor of the Veteran, the Board finds that service connection for right elbow, left knee, and low back disabilities is warranted. 


ORDER

Service connection for a left knee disability is granted.  

Service connection for a right elbow disability is granted.  

Service connection for a low back disability is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


